United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1478
Issued: November 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2013 appellant filed a timely appeal from the April 8, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied
reconsideration. Since more than one year elapsed from the last merit decision of October 7,
2008 to the filing of this appeal and pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of
the case.2
ISSUE
The issue is whether OWCP properly denied appellant’s December 13, 2012
reconsideration request on the grounds that it was untimely filed and failed to establish clear
evidence of error.
1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2).

FACTUAL HISTORY
In a prior appeal,3 the Board found that appellant had not met her burden of proof to
establish an injury to her left wrist in her capacity as a modified clerk, during a June 21, 2005
functional capacity evaluation (FCE), scheduled because she requested reasonable
accommodation. The Board found that the evidence raised too many doubts as to whether the
injury occurred as alleged and the medical evidence failed to establish the critical element of
causal relationship. The facts of the case, as set out in the Board’s prior decision, are hereby
incorporated by reference.
Appellant thereafter requested reconsideration, which OWCP denied. In the most recent
appeal, the Board found that OWCP properly denied her October 29, 2010 reconsideration
request on the grounds that it was untimely filed and failed to establish clear evidence of error.
4

On October 15, 2012 OWCP received a medical note from Dr. James Eichel, appellant’s
family physician,5 who stated that appellant had chronic pain in her neck and left arm.
Dr. Eichel explained that she was not on bed rest: appellant had to drive short distances because
of her two children. He stated that appellant could drive and carry light objects, but she did these
activities only when her pain levels were low enough. “The low level of activity she does is an
essential distraction from her chronic pain.” (Emphasis in the original.)
On December 13, 2012 appellant requested reconsideration. She contended that her
claim was mishandled. Appellant alleged defamation and stated that her allegations and the
evidence that she submitted were never addressed. She stated that she was injured during the
FCE and no one was taking responsibility. Appellant was not able to work or do things she used
to be able to do. She stated that she did not have a history of prior injury before the FCE. She
stated that she submitted witness statements and medical reports. Appellant alleged that a
U.S. Postal Inspection Service investigation was fraudulent and incomplete, as was the FCE
report. She stated that the fraud and defamation in her claim’s investigation were errors of fact
and findings that were never addressed.
In an April 8, 2013 decision, OWCP denied appellant’s request. It found that her request
was untimely and did not present clear evidence of error.
On appeal, appellant argued that her request was timely because she has been filing every
year: “I have filed from 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013 and if you look in my
file and yours you will see that my correspondence has been ongoing and timely.” She reiterated
her objection to the allegedly altered and edited and bogus and fraudulent surveillance video.
“My clear evidence is the Surveillance Video that you have on file already and it shows me
carrying pizza in my injured left hand, but I was carrying them in my Right hand and the report
3

Docket No. 08-1167 (issued October 7, 2008), petition for recon. denied, Docket No. 08-1167 (issued
June 17, 2009).
4

Docket No. 11-685 (issued September 21, 2011), petition for recon. denied, Docket No. 11-686 (issued
August 30, 2012).
5

The date of the note is unclear.

2

says different. The mirror reverse images in the Video shows opposite of what I was doing and
that is Error of Facts and Findings. Review the Video and the Reports and you will find the
Clear Evidence of Error.” Appellant added that there were weeks of video that were erased.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”6
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607 provides that an
application for reconsideration must be sent within one year of the date of OWCP’s decision for
which review is sought.7
The one-year period begins on the date of the original decision. However, a right to
reconsideration within one year accompanies any subsequent merit decision on the issues. This
includes any hearing or review of the written record decision, any denial of modification
following a reconsideration, any merit decision by the Board and any merit decision following
action by the Board, but does not include prerecoupment hearing decisions.8
OWCP will consider an untimely application only if the application demonstrates clear
evidence of error on the part of OWCP in its most recent merit decision. The application must
establish, on its face, that such decision was erroneous.9
The term “clear evidence of error” is intended to represent a difficult standard.10 If clear
evidence of error has not been presented, OWCP should deny the application by letter decision,
which includes a brief evaluation of the evidence submitted and a finding made that clear
evidence of error has not been shown.11
6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.607(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3.b(1) (January 2004)
(emphasis deleted).
9

Id. § 10.607(b).

10

Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.1602.3.c.

11

Id. at Chapter 2.1602.3.d(1).

3

ANALYSIS
The most recent decision on the merits of appellant’s case was the Board’s October 7,
2008 decision finding that appellant did not meet her burden of proof to establish that she injured
her left wrist during a June 21, 2005 FCE. Appellant had one year or until October 7, 2009, to
file a timely reconsideration request with OWCP. Her December 13, 2012 request is therefore
untimely.
The one-year period for requesting reconsideration is not extended by filing requests
every year. The time period began to run with the most recent decision on the merits of her case,
which was the October 7, 2008 decision. When appellant requested reconsideration on
December 13, 2012, she was over three years past the expiration date.
Following the Board’s October 7, 2008 decision, OWCP nonmerit decisions in 2010
denying reconsideration, but those decisions did not restart the time period. They did not
provide appellant any further right to request reconsideration. Indeed, the decisions explained
that appellant’s only appeal right was to appeal to the Board.
The Board issued a nonmerit decision on the prior appeal and denied appellant’s petition
for reconsideration. This was not a decision on the merits of her case -- the Board found only
that OWCP had properly denied her most recent request. The Board’s prior decision did not give
her another year to request reconsideration. The reconsideration requests filed since October 7,
2009 have been untimely.
Because appellant’s December 13, 2012 reconsideration request is untimely, OWCP will
not reopen the merits of her claim without her establishing clear evidence of error in its decision
to deny her injury claim. Clear evidence of error is a difficult standard. Appellant’s request
must convincingly show, on its face, that OWCP’s decision was wrong.
The Board finds that appellant’s request does not establish clear evidence of error.
Appellant’s request is repetitious. She reiterates arguments of record since 2007, that the
surveillance video was tampered with and since 2009 that the FCE report is missing important
information. Appellant reiterated that she submitted witness statements and medical reports.
The request presents nothing new or persuasive. It is simply a restatement of appellant’s
disagreement with the denial of her claim. Appellant’s request does not show clear evidence of
error in the denial of her injury claim.
Appellant makes much of the surveillance video, but this was not the only reason OWCP
denied her injury claim. There were other reasons provided for finding that the injury did not
occur as alleged. The FCE report did not document an injury during the evaluation. Instead, it
raised a substantial question about appellant’s reliability. Also, a treatment note the following
day, made no mention of a left wrist injury. As the Board observed in its October 7, 2008
decision, it was reasonable to expect that a person who sustained a severely painful and
significantly disabling ligament injury to her left wrist on one day would mention it to her
physician on the following day. Further, a consulting physiatrist, Dr. Timothy C. Shen, reported
that appellant demonstrated significant pain behavior on examination and that she gave minimal
effort. He reported evidence of nonorganic factors.

4

The additional note from Dr. Eichel, the attending family physician, while relevant to
appellant’s ability to drive and carry light objects, does not establish that she injured her wrist on
June 21, 2005 while undergoing a FCE. The Board finds that her December 13, 2012
reconsideration request fails to show clear evidence of error in OWCP’s denial of her injury
claim. The Board will therefore affirm OWCP’s April 8, 2013 decision to deny that request.
CONCLUSION
The Board finds that OWCP properly denied appellant’s December 13, 2012
reconsideration request on the grounds that it was untimely and failed to establish clear evidence
of error.
ORDER
IT IS HEREBY ORDERED THAT the April 8, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 13, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

